                                                   Case 2:21-cv-01996-FMO-AS Document 9 Filed 03/04/21 Page 1 of 2 Page ID #:1780



                                                                       1   SPENCER P. HUGRET (SBN: 240424)
                                                                           shugret@grsm.com
                                                                       2   HAILEY ROGERSON (SBN: 311918)
                                                                           hrogerson@grsm.com
                                                                       3   GREG GRUZMAN (SBN: 245701)
                                                                           ggruzman@grsm.com
                                                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       5   San Francisco, CA 94111
                                                                           Telephone: (415) 875-3193
                                                                       6   Facsimile: (415) 986-8054
                                                                       7   Attorneys for Defendant
                                                                           FCA US LLC
                                                                       8
                                                                       9                       UNITED STATES DISTRICT COURT
                                                                      10                     CENTRAL DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP




                                                                      11   JASON J. ARNOLD and MELISSA L. ) CASE NO. 2:21-cv-01996-FMO-AS
                                                                           ARNOLD,                             )
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                                                               ) CERTIFICATE OF SERVICE
                                                                                                   Plaintiffs, )
                                                                      13                                       )
                                                                                                               )
                                                                      14        vs.                            ) State Court Complaint Filed:
                                                                                                               ) July 29, 2019
                                                                      15   FCA US LLC; ORANGE COAST            )
                                                                           CHRYSLER DODGE JEEP RAM; and ) Removal Date:
                                                                      16   DOES 1 through 10, inclusive,       ) March 4, 2021
                                                                                                               )
                                                                      17                           Defendants. )
                                                                                                               )
                                                                      18                                       )
                                                                                                               )
                                                                      19                                       )
                                                                      20         I am employed in the County of San Francisco, State of California. I am
                                                                      21   over the age of 18 and not a party to the within action. My business address is 275
                                                                      22   Battery Street, 20th Floor, San Francisco, CA 94111.
                                                                      23         On the date set forth below, I served on the party listed below the foregoing
                                                                      24   document(s) described as:
                                                                      25      1. DEFENDANT FCA US LLC’S NOTICE OF REMOVAL
                                                                      26      2. DECLARATION OF HAILEY M. ROGERSON IN SUPPORT OF
                                                                                 FCA US LLC’S NOTICE OF REMOVAL OF ACTION PURSUANT
                                                                      27         TO 28 U.S.C. §§ 1332, 1441, 1446
                                                                      28      3. CIVIL CASE COVER SHEET

                                                                                                        CERTIFICATE OF SERVICE
                                                   Case 2:21-cv-01996-FMO-AS Document 9 Filed 03/04/21 Page 2 of 2 Page ID #:1781



                                                                       1
                                                                              4. NOTICE OF INTERESTED PARTIES
                                                                       2
                                                                              5. NOTICE OF APPEARANCE OF SPENCER P. HUGRET
                                                                       3
                                                                              6. NOTICE OF APPEARANCE OF HAILEY ROGERSON
                                                                       4
                                                                              7. NOTICE OF APPEARANCE OF GREG GRUZMAN
                                                                       5
                                                                            by transmitting VIA ELECTRONIC MAIL the document(s) listed above
                                                                       6       to the email address(es) set forth below on this date before 5:00 p.m.
                                                                               (Per agreement of the parties.)
                                                                       7
                                                                            (Federal) I declare that I am employed in the office of a member of the
                                                                       8       bar of this court at whose direction the service was made.
                                                                            Michael H. Rosenstein                        Attorneys for Plaintiffs
                                                                       9    Sepehr Daghighian
                                                                            CALIFORNIA CONSUMER
                                                                      10    ATTORNEYS, PC                                JASON J. ARNOLD AND
                                                                            10900 Wilshire Blvd. Suite 300               MELISSA L. ARNOLD
Gordon Rees Scully Mansukhani, LLP




                                                                      11    Los Angeles, CA 90024
                                                                            Tel.: (310) 872-2600
                                     275 Battery Street, Suite 2000




                                                                      12    Fax: (310) 730-7377
                                       San Francisco, CA 94111




                                                                            Email: mhr@calattorneys.com
                                                                      13    Email: sd@calattorneys.com
                                                                            Email: jcc@calattorneys.com
                                                                      14    Email: blanca@calattorneys.com
                                                                            Email: eservice@calattorneys.com
                                                                      15    Attorney for Plaintiffs
                                                                      16
                                                                      17         Executed on March 4, 2021, at San Francisco, California.
                                                                      18
                                                                      19                                   /s/ Jesica Cortez___
                                                                      20                                       Jesica Cortez

                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                      CERTIFICATE OF SERVICE
